DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 1-22 are currently pending and under examination herein.
Claims 1-22 are rejected.
Claim 18 is objected to.

Priority
	3. The instant application claims the benefit of priority to U.S. Provisional Application No. 63/229,242 filed 4 August 2021, U.S. Provisional Application No. 63/228,533 filed 2 August 2021, U.S. Provisional Application No. 63/228,543 filed 2 August 2021, U.S. Provisional Application No. 63/184,498 filed 5 May 2021, U.S. Provisional Application No. 63/183,852 filed 4 May 2021, U.S. Provisional Application No. 63/183,816 filed 4 May 2021, U.S. Provisional Application No. 63/183,829 filed 4 May 2021, U.S. Provisional Application No. 63/183,844 filed 4 May 2021, U.S. Provisional Application No. 63/168,594 filed 31 March 2021, and U.S. Provisional Application No. 63/168,634 filed 31 March 2021.
	Claims 1 and 19, and those claims dependent therefrom, recite limitations for assaying proteins from a sample from a subject identified as having a lung nodule and applying a classifier to the protein measurements to evaluate the lung nodule. However, U.S. Provisional Application Nos. 63/183,844 and 63/228,533 are directed towards a method of detecting liver cancer is a subject identified as at risk of developing liver cancer and there is no mention of evaluating a subject with a lung nodule. U.S. Provisional Application No. 63/183,829 is directed towards a method of detecting pancreatic cancer is a subject identified as at risk of developing pancreatic cancer and there is no mention of evaluating a subject with a lung nodule. U.S. Provisional Application No. 63/183,816 is directed towards a method of detecting colon cancer is a subject identified as at risk of developing colon cancer and there is no mention of evaluating a subject with a lung nodule. U.S. Provisional Application Nos. 63/183,852 and 63/228,543 are directed towards a method of detecting ovarian cancer is a subject identified as at risk of developing ovarian cancer and there is no mention of evaluating a subject with a lung nodule. U.S. Provisional Application No. 63/184,498 is directed towards a method of detecting pancreatic cancer is a subject identified as at risk of developing pancreatic cancer and there is no mention of evaluating a subject with a lung nodule. Therefore, U.S. Provisional Application Nos. 63/228,533, 63/228,543, 63/184,498, 63/183,852, 63/183,816, 63/183,829, and 63/183,844 do not provide support for the limitations of claims 1 and 19, and those claims dependent therefrom.
	Claims 1 and 19 recite the limitation “(i) wherein the classifier comprises protein features of the assayed proteins, and wherein the classifier comprises a performance characteristic in identifying lung nodules as cancerous or as non- cancerous, the performance characteristic comprising an average or median area under the curve (AUC) of a receiver operating characteristic (ROC) curve of greater than 0.7, as determined in a data set derived from a randomized, controlled trial of over 20 subjects having cancerous lung nodules and over 20 control subjects having non-cancerous lung nodules, and as determined in a data set without including clinical features in the classifier/using only protein features in the classifier” as an alternative limitation. Claims 2-3 and 20 recite further limitations on this particular alternative embodiment. This limitation specifically recites the negative limitation “a data set without including clinical features in the classifier”. However, U.S. Provisional Application Nos. 63/229,242, 63/228,533, 63/228,543, 63/184,498, 63/183,852, 63/183,816, 63/183,829, 63/183,844, 63/168,594, and 63/168,634 do not include any recitations of clinical features, let alone the specific clinical features recited in claim 3. Therefore, the negative limitation does not have a basis in the disclosure of the provisional applications (see MPEP 2173.05(i)). As such, claims 1-3 and 19-20 do not have support for this alternative embodiment in the provisional applications. 
	Claim 18 recites “wherein the protein measurements comprise a measurement of a protein selected from the group consisting of: APP, IGHG2, SERPING1, SAA2, SERPINF2, GC, IGHA1, HPR, SERPINA3, IGHA1, LTF, SERPINA1, PCSK6, PROS1, BPIF1, C6, CP, A2M, and IGFBP2”. However, U.S. Provisional Application Nos. 63/229,242, 63/228,533, 63/228,543, 63/184,498, 63/183,852, 63/183,816, 63/183,829, 63/183,844, 63/168,594, and 63/168,634 do not provide any support for this limitation.
	As such, the effective filing date of claims 1, 4-17, 19 and 21-22 is 31 March 2021 and the effective filing date of claims 2-3, 18 and 20 is 30 March 2022.

Information Disclosure Statement
4. The Information Disclosure Statement filed on 2 May 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Foreign Patent Reference 002 (EP-2524219-A2) was not considered because a copy of the document was not provided. The only page referring to this patent number cited another international publication as the publication, but this international publication has not been provided on the record. A signed copy of list of references cited from the IDS is included with this Office Action.

Drawings
5. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6. Claim 18 is objected to because of the following informalities: claim 18 contains the protein IGHA1 twice in the list. The second listing of IGHA1 should be deleted. Appropriate correction is required.

Claim Interpretation
7. Claims 1-2 and 19-20 recite “wherein the classifier comprises a performance characteristic in identifying lung nodules as cancerous or as non-cancerous, the performance characteristic comprising an average or median area under the curve (AUC), of a receiver operating characteristic (ROC) curve of greater than 0.7, as determined in a data set derived from a randomized, controlled trial of over 20 subjects having cancerous lung nodules and over 20 control subjects having non-cancerous lung nodules”. The underlined limitations equate to product-by-process limitations that define a process by which the AUC of the ROC of the classifier was previously determined outside the metes and bounds of the claimed invention and are not required to be performed (see MPEP 2113). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 19 and 21, and those claims dependent therefrom, recite the limitation “wherein the classifier is generated using proteomic data obtained by contacting training samples with particles such that the particles adsorb proteins in the training samples and assaying the proteins adsorbed to the particles”. It is unclear if this wherein clause is requiring a step of generating the classifier to be performed within the metes and bounds of the claimed invention or if this clause does not require that the generation of the classifier is performed within the metes and bounds of the claimed invention and instead merely serves and a product-by-process limitation that defines the method by which the classifier was previously generated outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that this limitation is not required to be performed within the metes and bounds of the claimed invention and instead serves as a product-by-process limitation on the claimed classifier.  
Claim 6 recites the limitation “wherein the classifier is trained using deep learning, a hierarchical cluster analysis, a principal component analysis, a partial least squares discriminant analysis, a random forest classification analysis, a support vector machine analysis, a k-nearest neighbors analysis, a naive Bayes analysis, a K-means clustering analysis, or a hidden Markov analysis”. It is unclear if this wherein clause is requiring a step of training the classifier to be performed within the metes and bounds of the claimed invention or if this clause does not require that the training of the classifier is performed within the metes and bounds of the claimed invention and instead merely serves and a product-by-process limitation that defines the method by which the classifier was previously trained outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that this limitation is not required to be performed within the metes and bounds of the claimed invention and instead serves as a product-by-process limitation on the claimed classifier.
Claim 11 recites “wherein the subject is identified as having the lung nodule through use of a medical imaging device”. It is unclear if this wherein clause is requiring a step of identifying the lung nodule in the subject with a medical imaging device to be performed within the metes and bounds of the claimed invention or if this clause does not require that a step of identifying the lung nodule in the subject with a medical imaging device is performed within the metes and bounds of the claimed invention and instead merely serves and a product-by-process limitation that defines the method by which subject was previously identified outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that this limitation is not required to be performed within the metes and bounds of the claimed invention and instead serves as a product-by-process limitation on the subject.
Claim 13-15 recite the limitation “the particles” in line 1. It is unclear if this limitation refers to the particles contacting the training samples in claim 1, the particles contacting the biofluid sample in claim 1 or both. For examination purposes, it is interpreted that the limitations of claims 13-15 can refer to either of the particles contacting the training samples or the particles contacting the biofluid sample.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1-2, 4 and 19-21 recite applying a classifier to the protein measurements to evaluate the lung nodule and any one of (i)-(iii): (i) wherein the classifier comprises protein features of the assayed proteins, and wherein the classifier comprises a performance characteristic in identifying lung nodules as cancerous or as non- cancerous, the performance characteristic comprising an average or median area under the curve (AUC) of a receiver operating characteristic (ROC) curve of greater than 0.7, as determined in a data set derived from a randomized, controlled trial of over 20 subjects having cancerous lung nodules and over 20 control subjects having non-cancerous lung nodules, and as determined in a data set without including clinical features in the classifier/using only protein features, (ii) wherein the classifier is generated using proteomic data obtained by contacting training samples with particles such that the particles adsorb proteins in the training samples and assaying the proteins adsorbed to the particles.
Claim 3 recites wherein the clinical features comprise age, smoking status, nodule diameter, nodule spiculation status, and nodule location.
Claim 6 recites wherein the classifier is trained using deep learning, a hierarchical cluster analysis, a principal component analysis, a partial least squares discriminant analysis, a random forest classification analysis, a support vector machine analysis, a k-nearest neighbors analysis, a naive Bayes analysis, a K-means clustering analysis, or a hidden Markov analysis.
Claim 7 recites wherein evaluating the lung nodule comprises identifying the protein measurements as indicative that the lung nodule is cancerous.
Claim 10 recites wherein evaluating the lung nodule comprises identifying the protein measurements as indicative that the lung nodule is non-cancerous.
Claim 12 recites wherein the classifier identifies lung cancer with a sensitivity and specificity above 60%.
Under the broadest reasonable interpretation, the classifier includes carrying out a mathematical calculation in order to classify the nodule. For example, assigning a data point to a class using classifiers including hierarchical cluster analysis, principal component analysis, partial least squares discriminant analysis, support vector machine analysis, k-nearest neighbor analysis, naïve Bayes analysis, etc. are classified based on inputting the data into at trained mathematical equation and comparing the result to determine what class it is assigned. Therefore, these recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. 
Furthermore, the claims 7 and 10 recite a correlation between the levels of protein present in the sample and the biological state of the subject, such as the subject having cancer. This is similar to the concept of a correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the court identified as a law of nature. As such, claims 1-22 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition in all embodiments. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity, field of use limitations or limitations for administration of a treatment that do not have a significant relationship to the exception in all embodiments of the claim. Specifically, the claims recite the following additional elements:
Claims 1 and 5 recite assaying proteins in a biofluid sample obtained from a subject identified as having a lung nodule to obtain protein measurements and any one of (i)-(iii): … (iii) wherein assaying the proteins comprises contacting the biofluid sample with particles to adsorb the proteins to the particles, and obtaining the protein measurements from the adsorbed proteins.
Claim 8 recites administering a lung cancer treatment to the subject based on the evaluation.
Claim 9 recites wherein the lung cancer treatment comprising chemotherapy, radiation therapy, percutaneous ablation, radiofrequency ablation, cryoablation, microwave ablation, chemoembolization, or surgery.
Claim 11 recites wherein the subject is identified as having the lung nodule through use of a medical imaging device.
Claim 13 recites wherein the particles comprise nanoparticles.
Claim 14 recites wherein the particles comprise lipid particles, metal particles, silica particles, or polymer particles.
Claim 15 recites wherein the particles comprise physiochemically distinct groups of nanoparticles.
Claim 16 recites wherein the biofluid samples comprises a blood, serum, or plasma sample.
Claim 17 recites wherein the subject is human.
Claim 18 recites wherein the protein measurements comprise a measurement of a protein selected from the group consisting of: APP, IGHG2, SERPING1, SAA2, SERPINF2, GC, IGHA1, HPR, SERPINA3, IGHA1, LTF, SERPINA1, PCSK6, PROS1, BPIF1, C6, CP, A2M, and IGFBP2.
Claims 19 and 22 recite assaying proteins in a blood, serum, or plasma sample by mass spectrometry to obtain protein measurements, the sample having been obtained from a human subject identified, using a medical imaging device, as having a lung nodule; … and (i), (ii), or (iii): … (iii) wherein assaying the proteins comprises contacting the blood, serum, or plasma sample with nanoparticles to adsorb the proteins to the nanoparticles, and obtaining the protein measurements from the adsorbed proteins. 
The limitations for assaying proteins in a biofluid sample in claims 1, 5, 13-16, 18-19 and 22 equate to steps that merely gather the data that is utilized as input for the recited judicial exception and there is no indication that the data gathering integrates the recited judicial exception. Therefore, these limitations equate to mere data gathering activity. Claims 11 and 17 recite limitations on the type of subject that the originated from, however, these limitations merely inform the field of use of the invention and three is no indicate that these limitations are affected by or altered by the judicial exception. The limitations of claims 8-9 recite the administration of a treatment, including particular treatments listed in claim 9, however, these limitations have an insignificant relationship to the exception because the limitation of claim 1 provides no indication that the classifier is required to evaluate the cancer status of the subject nor that that status is that the subject has cancer. Therefore, there is no indication that a lung cancer treatment would be appropriate for the subject in all embodiments of the invention (see MPEP 2106.04(d)(2)). Therefore, the treatment step does not apply the exception in a meaningful way. Thus, the additional elements of the claims do not integrate the recited judicial exception into a practical application. As such, claims 1-22 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1 and 5 recite assaying proteins in a biofluid sample obtained from a subject identified as having a lung nodule to obtain protein measurements and any one of (i)-(iii): … (iii) wherein assaying the proteins comprises contacting the biofluid sample with particles to adsorb the proteins to the particles, and obtaining the protein measurements from the adsorbed proteins.
Claim 8 recites administering a lung cancer treatment to the subject based on the evaluation.
Claim 9 recites wherein the lung cancer treatment comprising chemotherapy, radiation therapy, percutaneous ablation, radiofrequency ablation, cryoablation, microwave ablation, chemoembolization, or surgery.
Claim 11 recites wherein the subject is identified as having the lung nodule through use of a medical imaging device.
Claim 13 recites wherein the particles comprise nanoparticles.
Claim 14 recites wherein the particles comprise lipid particles, metal particles, silica particles, or polymer particles.
Claim 15 recites wherein the particles comprise physiochemically distinct groups of nanoparticles.
Claim 16 recites wherein the biofluid samples comprises a blood, serum, or plasma sample.
Claim 17 recites wherein the subject is human.
Claim 18 recites wherein the protein measurements comprise a measurement of a protein selected from the group consisting of: APP, IGHG2, SERPING1, SAA2, SERPINF2, GC, IGHA1, HPR, SERPINA3, IGHA1, LTF, SERPINA1, PCSK6, PROS1, BPIF1, C6, CP, A2M, and IGFBP2.
Claims 19 and 22 recite assaying proteins in a blood, serum, or plasma sample by mass spectrometry to obtain protein measurements, the sample having been obtained from a human subject identified, using a medical imaging device, as having a lung nodule; … and (i), (ii), or (iii): … (iii) wherein assaying the proteins comprises contacting the blood, serum, or plasma sample with nanoparticles to adsorb the proteins to the nanoparticles, and obtaining the protein measurements from the adsorbed proteins.
The limitations of claims 1, 11, 13-19 and 22 regarding the assaying of proteins in blood, serum or plasma are well-understood, routine and conventional as evidenced by the instant specification, Blume et al. (Nature Communications 2020, 11(3662), pgs. 1-14; 2 May 2022 IDS Document), and Bakry et al. (Analytica Chimica Acta 2011, vol. 690, pgs. 26-34). For example, the instant specification recites that the physiochemically distinct particles are commercially available and purchased from Seer, Inc. and states that the mass spectrometric analysis method was performed according to the method set forth in Blume et al. (see para. [00647] and [00668] of the specification). Blume et al. discloses that the use of nanoparticles with plasma with mass-spectrometric analysis of protein levels is all part of the commercially available Proteograph platform workflow (Fig. 1; pg. 11, col. 2, last para. to pg. 12, col. 2, para. 2). Bakry et al. discloses a review of protein profiling for cancer biomarker discovery (abstract). Bakry et al. further discloses that nanoparticle-based enrichment with mass-spectrometry is one such technology (pg. 28, col. 2, para. 5 to pg. 30, col. 1, para. 3). Furthermore, the combination of assay blood for protein measurements with lung cancer treatment is well-understood, routine and conventional, as evidenced by Leal et al. (Current Medical Research and Opinion 2020, Vol. 36, No. 9, pgs. 1497-1505), Lee et al. (European Journal of Cancer 2019, vol. 120, pgs. 86-96) and Grossi et al. (Lung Cancer 2018, vol. 117, pgs. 64-69). Leal et al. discloses a review of the prognostic performance of the VeriStrat test (abstract). Leal et al. discloses that the VeriStrat test is a blood-based test using MALDI-ToF to identify serum protein signatures to stratify patients for cancer care decision making (pg. 1498, col. 1, para. 2). Leal et al. also discloses that patient’s evaluated with this test in the reviewed articles also received lung cancer treatments including chemotherapy (Table 2). Lee et al. discloses that VeriStrat is a commercially available proteomic test that identifies patients as likely or unlikely to respond to TKI treatment (pg. 87, col. 1, para. 3 to col. 2, para. 2). Grossi et al. also discloses that VeriStrat is able to utilize proteomic markers from plasma to predict which patient respond to platinum-based cancer therapies (abstract). Therefore, the combination of an assaying proteomic measurements with lung cancer treatment including chemotherapy is shown to be well-understood, routine and conventional. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10. Claims 1-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seer, Inc. (WO 2019/209888 A1; IDS Document) in view of Qian et al. (J Thorac Dis 2018, 10(Suppl 7):S846-859).
With respect to claims 1-5 and 13, Seer, Inc. discloses methods of diagnosing a disease or disorder in a subject by obtaining fluid sample from a subject, contacting the sample with a plurality of nanoparticles to produce complex biomolecule sampling data that represents proteomic data, comparing the complex biomolecule sampling data to a known cohort of biomolecule data identified in lung cancer, and diagnosing the subject with lung cancer based on the presence of the identified biomarkers (para. [0012], [0057]-[0058], [0069], [0086]-[0089], [0123]). Seer, Inc. discloses that the methods can use the presence of one or more biomarkers to calculate a quantitative score that can be used to predict disease status or the likelihood of a therapeutic response (paras. [0126]-[0129]). Seer, Inc. discloses that the likelihood for the biological state is assessed using a prediction algorithm trained using a machine learning technique based on data including those with a known diagnosis of cancer and matched controls, including at least 20 disease subjects and 20 control subjects, to achieve very high levels of sensitivity and specificity that would result in an AUC of the ROC for the classifier that is greater than 0.7 (paras. [0124], [0135]-[0154]). Seer, Inc. also discloses embodiments of the classifier that are based on protein measurements and other embodiments that include protein features and clinical features, therefore at least one embodiment is a data set that does not include clinical features (paras. [0126]-[0129] and [0220]). Seer, Inc. discloses that the complex biomolecule sampling data is obtained by contacting the samples with particles that absorb proteins and assaying the proteins that are absorbed on the particles, which applies to both the sample being diagnosed as well as the training and control samples (para. [0009], [0013], [0075], [0110]-[0121], [0123]-[0124], [0174]-[0213], [0219]).
Regarding claim 6, Seer, Inc. discloses that classifier can be trained using a variety of machine learning techniques including random forest classification, support vector machines, k-nearest neighbor, naïve Bayes, hidden Markov models, k-mean clustering, hierarchical clustering, deep learning, and others (paras. [0133]-[0144]; [0220]).
Concerning claims 7 and 10, Seer, Inc. discloses that the method can classify the presence of absence of disease, including lung cancer (paras. [0012], [0122]-[0123]). 
Pertaining to claim 8, Seer, Inc. discloses that the methods can recommend to the subject at least one generalized or subject-specific treatment to ameliorate disease symptoms and monitor the response to treatment for the disease state, which includes lung cancer (para. [0089], [0129]). Therefore, Seer, Inc. implicitly discloses that the treatment is administered to the patient in order to monitor the response to the treatment. 
As to claim 12, Seer, Inc. discloses that the classification model can have a specificity and sensitivity of greater than 60% (paras. [0151]-[0154]).
With respect to claim 14, Seer, Inc. discloses that the nanoparticles can be lipid particles, metal particles, silica particles or polymer particles (paras. [0175]-[0192]).
Regarding claim 15, Seer, Inc. discloses that the nanoparticles can be any suitable combination of two or more nanoparticles that each have varying physiochemical properties (paras. [0186]-[0192]).
Concerning claim 16, Seer, Inc. discloses that the biofluid sample can be blood, serum or plasma (para. [0005], [0096]).
Pertaining to claim 17, Seer, Inc. discloses that the subject can be a human (para. [0060]).
As to claim 18, Seer, Inc. discloses that the protein biomarkers include APP, IGHG2, SAA2, SERPINF2, GC, HPR, SERPINA3, LTF, C6, CP, A2M, and IGFBP2 (Table 1).
With respect to claims 19-22, Seer, Inc. discloses methods of diagnosing a disease or disorder in a subject by obtaining fluid sample from a subject, contacting the sample with a plurality of nanoparticles to produce complex biomolecule sampling data that represents proteomic data, comparing the complex biomolecule sampling data to a known cohort of biomolecule data identified in lung cancer, and diagnosing the subject with lung cancer based on the presence of the identified biomarkers (para. [0012], [0057]-[0058], [0069], [0086]-[0089], [0123]). Seer, Inc. discloses that the biofluid sample can be blood, serum or plasma (para. [0005], [0096]). Seer, Inc. discloses that the subject can be a human (para. [0060]). Seer, Inc. also discloses that the method includes detection of the protein markers bound to the nanoparticles via mass spectrometry ([0110]-[0111], [0219]). Seer, Inc. discloses that the methods can use the presence of one or more biomarkers to calculate a quantitative score that can be used to predict disease status or the likelihood of a therapeutic response (paras. [0126]-[0129]). Seer, Inc. discloses that the likelihood for the biological state is assessed using a prediction algorithm trained using a machine learning technique based on data including those with a known diagnosis of cancer and matched controls, including at least 20 disease subjects and 20 control subjects, to achieve very high levels of sensitivity and specificity that would result in an AUC of the ROC for the classifier that is greater than 0.7 (paras. [0124], [0135]-[0154]). Seer, Inc. also discloses embodiments of the classifier that are based on protein measurements and other embodiments that include protein features and clinical features, therefore at least one embodiment is a data set that does not include clinical features (paras. [0126]-[0129] and [0220]). Seer, Inc. discloses that the complex biomolecule sampling data is obtained by contacting the samples with particles that absorb proteins and assaying the proteins that are absorbed on the particles, which applies to both the sample being diagnosed as well as the training and control samples (para. [0009], [0013], [0075], [0110]-[0121], [0123]-[0124], [0174]-[0213], [0219]).
Seer, Inc. is silent to the biofluid sample being obtained from a subject identified as having a lung nodule in claim 1; the subject is identified as having the lung nodule through use of a medical imaging device in claim 11; and the sample being obtained from a subject identified, using a medical imaging device, as having a lung nodule in claim 19. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Qian et al. 
Regarding claims 1, 11 and 19, Qian et al. discloses a review of the current state of lung cancer screening (abstract). Qian et al. discloses that there are several methods for conducting lung cancer screening, including screening by low-dose computed tomography (LDCT) in the National Lung Screening Trial (NSLT) as well as liquid biopsies including circulating proteins (pg. S847, col. 1, para. 2 to pg. 847, col. 2, para. 2). Qian et al. discloses that NSLT showed a significant reduction in lung cancer and overall mortality with LDCT showing better performance for the early detection of lung cancer via identification of suspicious lung nodules (pg. S847, col. 1, para. 1). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Qian et al. also discloses that suspicious lung nodules detected with LDCT scans have a high false positive rate that leads to unnecessary, invasive diagnostic evaluations with risks of complications, negative psychological costs and increased health-care costs (pg. S852, col. 1, para. 2). Qian et al. also discloses that there is significant requirement for effective and non-invasive method to distinguish malignant nodules from benign ones to balance the false positive rate from the screening (pg. S852, col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the noninvasive lung cancer detection method taught by Seer, Inc. on subjects identified as having a potentially cancerous lung nodule in the NSLT tests taught by Qian et al. to reduce the risks of complications, negative physical consequences and increased health care costs of the invasive diagnostic evaluations to confirm the malignancy of lung nodules. Furthermore, one of ordinary skill in the art would predict that the noninvasive lung cancer detection method taught by Seer, Inc. could be readily added to the screening method of Qian et al. with a reasonable expectation of success because Qian et al. suggests adding noninvasive classification methods along with screening. The invention is therefore prima facie obvious.

11. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seer, Inc. (WO 2019/209888 A1; IDS Document) in view of Qian et al. (J Thorac Dis 2018, 10(Suppl 7):S846-859) as applied to claims 1 and 8 above, and further in view of Lamjabbar-Alaoui et al. (Biochimica et Biophysica Acta 2015, 1856, pgs. 189-210).
The limitations of claims 1 and 8 have been taught above by Seer, Inc. and Qian et al. Seer, Inc. and Qian et al. are silent to wherein the lung cancer treatment comprising chemotherapy, radiation therapy, percutaneous ablation, radiofrequency ablation, cryoablation, microwave ablation, chemoembolization, or surgery in claim 9. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Lamjabbar-Alaoui et al.
Concerning claim 9, Lamjabbar-Alaoui et al. discloses a review of the standard treatments for non-small cell lung cancer at the various stages of lung cancer (pg. 194, col. 2, last para. to pg. 202, col. 2, para. 4; Tables 7-8). These therapies include chemotherapy, radiotherapy, and surgery (Tables 7-8).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Seer, Inc. discloses that the methods can recommend to the subject at least one generalized or subject-specific treatment to ameliorate disease symptoms and monitor the response to treatment for the disease state, which includes lung cancer (para. [0089], [0129]). Lamjabbar-Alaoui et al. discloses a review of the standard treatments for lung cancer. Therefore, one of ordinary skill in the art would have been motivated standard treatment methods for lung cancer taught by Lamjabbar-Alaoui et al. to treat subjects identified with lung cancer by the method of Qian et al. and Seer, Inc. in order to provide treatments with a known efficacy for lung cancer. Furthermore, one of ordinary skill in the art would predict that the treatments taught by Lamjabbar-Alaoui et al. could be readily added to the screening method of Seer, Inc. and Qian et al. with a reasonable expectation of success because Seer, Inc. discloses administering generalized treatments and Lamjabbar-Alaoui et al. discloses that the disclosed treatments are known to be effective for lung cancer. The invention is therefore prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12. Claims 1, 5, 7-11, 13-17, 19 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 13-16 and 18 of copending Application No. 17/585,303 in view of Qian et al. (J Thorac Dis 2018, 10(Suppl 7):S846-859). 
The claims of the instant application are broader in scope than the claims of the ‘303 application. Furthermore, the claims of the ‘303 application are silent to 
the biofluid sample being obtained from a subject identified as having a lung nodule in claim 1; the subject is identified as having the lung nodule through use of a medical imaging device in claim 11; and the sample being obtained from a subject identified, using a medical imaging device, as having a lung nodule in claim 19. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Qian et al. 
Regarding claims 1, 11 and 19, Qian et al. discloses a review of the current state of lung cancer screening (abstract). Qian et al. discloses that there are several methods for conducting lung cancer screening, including screening by low-dose computed tomography (LDCT) in the National Lung Screening Trial (NSLT) as well as liquid biopsies including circulating proteins (pg. S847, col. 1, para. 2 to pg. 847, col. 2, para. 2). Qian et al. discloses that NSLT showed a significant reduction in lung cancer and overall mortality with LDCT showing better performance for the early detection of lung cancer via identification of suspicious lung nodules (pg. S847, col. 1, para. 1). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Qian et al. also discloses that suspicious lung nodules detected with LDCT scans have a high false positive rate that leads to unnecessary, invasive diagnostic evaluations with risks of complications, negative psychological costs and increased health-care costs (pg. S852, col. 1, para. 2). Qian et al. also discloses that there is significant requirement for effective and non-invasive method to distinguish malignant nodules from benign ones to balance the false positive rate from the screening (pg. S852, col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the noninvasive lung cancer detection method taught by the ‘303 application on subjects identified as having a potentially cancerous lung nodule in the NSLT tests taught by Qian et al. to reduce the risks of complications, negative physical consequences and increased health care costs of the invasive diagnostic evaluations to confirm the malignancy of lung nodules. Furthermore, one of ordinary skill in the art would predict that the noninvasive lung cancer detection method taught by the ‘303 application could be readily added to the screening method of Qian et al. with a reasonable expectation of success because Qian et al. suggests adding noninvasive classification methods along with screening. The invention is therefore prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
13. No claims are allowed.

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672